Citation Nr: 1535375	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1972 to June 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Milwaukee, Wisconsin Department of Veteran Affairs (VA) Regional Office (RO).  The case was most recently remanded by the Board in January 2015 for additional development by another Veterans' Law Judge; it is now before the undersigned.


FINDINGS OF FACT

1.  The evidence reasonably shows that the Veteran has a right foot plantar wart that is related to his military service.

2.  The evidence reasonably shows that the Veteran has a left foot plantar wart that is related to his military service.


CONCLUSIONS OF LAW

1.  Service connection for a right foot plantar wart is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Service connection for a left foot plantar wart is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the benefits sought are being granted in full with respect to the plantar warts, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  With respect to other foot disabilities, including pes planus, April and August 2009 VCAA letters were sent to the Veteran which satisfied VA's duty to notify.  With respect to the duty to assist, the Veteran's service treatment records and relevant post-service treatment records have been associated with the virtual claims file.  VA examinations were obtained in May 2009 and July 2014 (pursuant to the June 2014 Board remand), and a May 2015 supplementary medical opinion was obtained (pursuant to the Board's January 2015 remand).  These examination reports and medical opinions, taken together, are adequate to decide the claim, and there has been substantial compliance with the Board's remands.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs show he was diagnosed with "pes planus L2" on enlistment examination.  Though somewhat illegible, May 1972 records show the Veteran was evaluation at the foot clinic between May 9 and May 11, at which time his foot was noted to be much improved.  An August 1972 record notes he complained of pain in both heels.  In February 1972, he was diagnosed with calluses on both heels and small toes.  A May 1973 record notes foot calluses.  Subsequent STRs, including the separation examination report, are silent for any complaints, treatment, or diagnoses related to foot disabilities.  

While postservice VA treatment records document several complaints of foot pain and numbness associated with his significant history of peripheral vascular disease, they are largely silent for any actual podiatric complaints.  February 1998 VA records note a painful corn on the Veteran's left foot sole, painful calluses on the right foot, and a history of rifle butt impaction on the dorsum of the right foot in 1972.  In August 2006, the Veteran complained of discomfort in his feet and legs with walking, was found to have generalized planus foot structure bilaterally without any tenderness, pain, or palpable masses.  He also had elongated nails, but no ingrown nail borders or infection.  There were no tylomas or ulcerations, and he was diagnosed with bilateral pes planus.

On May 2009 VA examination, the examiner noted that the Veteran was diagnosed with asymptomatic bilateral pes planus on his entrance physical examination.  There was no treatment for pes planus in service, though he was seen on several occasions for calluses and what, in the examiner's opinion, sounded like a plantar wart.  On physical examination, the Veteran retained somewhat of a plantar arch bilaterally, without tenderness, edema, instability, or pain on manipulation.  There was no evidence of significant callus formation or plantar warts, and most of his limitations regarding his legs were related to peripheral arterial insufficiency manifested by periodic numbness of the feet.  He was diagnosed with pes planus with onset prior to active military service, and not permanently aggravated by active military service.  However, no rationale was provided for that opinion.

A July 2014 VA examination report indicates that the Veteran reported no change in history or condition of his foot since the May 2009 VA examination.  He stated that he was not aware of his pes planus condition.  Instead, he reported an ammo casing was dropped on his right foot in service, followed by a force march and the eventual development of a plantar wart on the sole of his right foot that he attributed to the initial injury.  X-rays only showed pes planus.  He reported having the wart trimmed, but denies any recent treatment thereof.  On examination, the examiner found a circular 1 centimeter area on the ball of his right foot that was consistent with a residual plantar wart.  The Veteran was also diagnosed with bilateral pes planus.  The examiner found that the Veteran's pes planus was not aggravated during service, but offered little explanation and did not address the Veteran's right foot plantar wart.  

Pursuant to the Board's January 2015 remand, a May 2015 addendum opinion was procured from the July 2014 examiner.  He elaborated that the fact that the Veteran currently has mild bilateral pes planus does not indicate that his pes planus, which was noted at enlistment, was aggravated beyond its normal progression during service.  He also clarified that plantar warts were found on both heels on prior examination, and that a plantar wart on the sole of the right foot was also found in service.  He opined that the Veteran's current right plantar wart was related to the wart in service, explaining that such conditions continue to lie under the skin unless removed by surgery or cryotherapy, which the Veteran has not had.  

At the outset, the Board acknowledges that the Veteran has bilateral pes planus that was noted at enlistment, which entitles him to a presumption of aggravation in service, rebuttable by clear and unmistakable evidence that such disability was not aggravated beyond its normal progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

Here, there is no evidence suggesting that the Veteran's pes planus increased in disability during service.  The May 2009 VA examination report and the May 2015 addendum opinion specifically found that there was no treatment for pes planus in service.  Thus, the preponderance of the evidence is against a finding that the Veteran's pes planus increased in disability during service.  Further, the May 2015 addendum opinion expressly states, with adequate explanation, that the Veteran's current pes planus does not present a condition that has been aggravated beyond its normal progression during service.  Notwithstanding that the examiner did not use the exact language articulated by the "clear and unmistakable" standard, the Board finds the opinion nonetheless is phrased as a firm conclusion, and not in speculative terms.  Therefore, with consideration of the finding that the Veteran's pes planus did not increase in severity during service, it is sufficiently definite to rebut the presumption of aggravation.  While there is a private opinion from Dr. T.S. stating that "there is a possibility that any soft tissue and bone changes, if they occurred, could have affected his metatarsal parabola causing metatarsal declination, callus formation, and a resultant altered gait," it is phrased in almost entirely speculative terms, and is therefore not probative evidence in this matter.  Accordingly, service connection is not warranted for either foot based on aggravation of the Veteran's pes planus during service.  

What remains for consideration is whether there is any other basis for granting service connection for either the right or left foot.  With respect to his right foot, the Board notes that the evidence shows the Veteran currently has a right foot plantar wart which the May 2015 VA addendum opinion indicates is at least as likely as not related to a right foot plantar wart in service.  As that opinion is supported by a complete rationale citing to medical principles and the Veteran's records, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's right foot plantar wart is related to his military service.  Accordingly, service connection for a right foot plantar wart is warranted.  

With respect to the Veteran's left foot, the Board acknowledges his secondary theory of entitlement that a left foot disability arose due to favoring his right foot because of his claimed right foot disability.  The only left foot disability (other than pes planus) documented in the record is a left heel plantar wart that the May 2015 VA opinion indicated was found on July 2014 examination.  However, while the Board is granting service connection for a right foot plantar wart, there is no medical opinion which suggests that such disability caused or aggravated the Veteran's left heel plantar wart.  Notably, the only probative medical opinion addressing a secondary theory is in the May 2015 VA opinion, which explained that there is no medical literature suggesting that favoring one lower extremity could result in injury to the opposite extremity.  Again, to the extent that Dr. T.S.'s private opinion may bear upon the likelihood of a left foot disability as a result of altered gait to compensate for a right foot disability, the opinion is nebulous and speculative, and therefore not probative.  Absent any other probative medical opinions, the May 2015 opinion is persuasive, and secondary service connection for a left heel plantar wart (as due to the Veteran's service-connected right heel plantar wart) is not warranted.

Notwithstanding the above, the Board notes that the May 2015 VA addendum opinion nonetheless supports a direct relationship between the Veteran's left plantar wart and his service.  While the opinion, on its face, only addresses a right plantar wart, the rationale provided (i.e., that a plantar wart continues to lie under the skin unless removed either by surgery or cryotherapy) applies in equal measure to his left plantar wart.  Significantly, the Board notes that the only STR related to a skin abnormality of either heel is a February 1972 record noting calluses on the right heel, which is presumably the notation that the May 2015 opinion characterizes as a right foot plantar wart in service.  However, that same record also notes calluses on the left heel, and postservice treatment records show the Veteran has had at least one incidence of a corn on his left heel.  There is no evidence of any operations to remove a left plantar wart or corn.  Therefore, applying the May 2015 opinion's rationale, it would appear that the evidence is at least in relative equipoise as to whether the Veteran's current left plantar wart is also related to a wart that was first noted in service.  Resolving all remaining reasonable doubt in the Veteran's favor, the Board finds that service connection for both a right and left foot plantar wart is warranted.


ORDER

The appeal is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


